DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the shear rate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein when the wt% of the final concentrate is greater than about 15”, which is vague and indefinite in that no particular component is identified as comprising the claimed concentration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2017/031301 A1).
Regarding claim 1, Kim et al. discloses a method of preparing a concentrated solution having at least about 10 wt% steviol glycoside content, the method comprising: (i) heating a volume of propylene glycol to provide heated solvent, (ii) adding a steviol glycoside and mixing to provide a clear concentrate, and (iii) cooling the concentrate to provide a final concentrate (p. 5, l. 24 – p. 6, l. 17).
As for claim 2, Kim et al. discloses the propylene glycol as being heated to a temperature from about 50-110°C (specifically, about 70-90°C) (p. 5, ll. 28-30).
As for claim 3, Kim et al. discloses the at least one steviol glycoside is a steviol glycoside blend comprising at least about 80% rebaudioside M by weight and having a total steviol glycoside content of about 95% by weight (p. 3, ll. 12-18).
As for claim 7, Kim et al. discloses that the final concentrate is clear by visual inspection for at least about 72 hours after preparation (p. 6, ll. 13-14).
As for claim 10, Kim et al. discloses a method of making a beverage syrup comprising combining a final concentrate according to claim 1 with an additive (specifically, flavor) (p. 10, ll. 13-19).
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (U.S. 2017/0079317 A1).
Regarding claim 8, Carlson et al. discloses a beverage syrup comprising at least about 10 wt.% steviol glycoside content ([0005], [0008]).
As for claim 9, Carlson et al. discloses the syrup as further comprising an additional sweetener ([0024]-[0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/031301 A1) in view of Prakash et al. (WO 2017059414 A1).
Regarding claim 4, Kim et al. discloses the at least one steviol glycoside is a steviol glycoside blend comprising rebaudiosides D, M, A, N, O, and E, wherein the total steviol glycoside content is about 95% by weight or greater (p. 3, ll. 12-18).
Kim et al. does not specifically disclose the claimed concentrations of each individual steviol glycoside.
However, Prakash et al. discloses a blend of steviol glycosides that exhibits improved sensory properties over purified steviol glycoside sweeteners (p. 2, ll. 25-27), wherein the blend comprises concentration ranges of the six claimed steviol glycosides that correspond exactly to the those presently claimed (p. 3, ll. 4-14).
It would have been obvious to one having ordinary skill in the art to incorporate the steviol glycoside blend taught in Prakash et al. into the method Kim et al. Since Kim et al. teaches broadly that the steviol glycoside blend may comprise a relatively wide range of steviol glycosides at a range of concentrations, a skilled practitioner would be motivated to consult for Prakash et al. for further instruction regarding a more specific blend of steviol glycosides. Since Prakash et al. discloses that the noted blend exhibits superior sensory properties over individual purified steviol glycosides (p. 2, ll. 25-27; p. 3, ll. 4-14), a skilled practitioner would find the incorporation of such a blend into the method of Kim et al. to be obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/031301 A1) in view of Given et al. (U.S. 2015/0289548 A1).
Regarding claim 5, Kim et al. discloses the method of claim 1.
Kim et al. does not disclose the shear rate of mixing as being from 1 to about 5000 s-1.
However, Given et al. discloses a similar composition wherein a steviol glycoside is dissolved in propylene glycol at elevated temperature ([0032]-[0034]) and further teaches that “[t]he stirring rate of the solution is at a rate such that enough turbulence is generated to keep the solution mobile”, including up to a rate of “vigorously stirred” ([0034]).
It would have been obvious to one having ordinary skill in the art to mix the composition of Kim et al. at a shear rate of 1 to about 5000 s-1. Kim et al. does not specifically provide details for mixing (p. 6, l. 2), which would prompt a practitioner to consult Given et al. Since Given et al. indicates that the stirring rate must at least be adequate to keep the solution mobile ([0034]), which is understood as imparting a shear rate that would at least overlap the lower end of the claimed range. As such, mixing at the claimed shear rate of 1 to about 5000 s-1 would be obvious to a skilled practitioner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/031301 A1).
Regarding claim 6, Kim et al. discloses the method of claim 1, including that the concentration of the steviol glycoside in the final concentrate may be greater than about 15% (specifically, about 5-40% by weight) (p. 6, ll. 15-17). Kim et al further discloses repeated cycles of heating, cooling, and subsequent heating (p. 7, ll. 2-3), wherein heating may be at a temperature in the range of about 50-110°C (p. 5, ll. 29-30).
Kim et al. does not specifically disclose the heating step as being for at least about two hours.
However, Kim et al. does indicate that the mixture is “agitated continuously until the steviol glycoside is completely dissolved” (p. 6, ll. 2-3), which suggests that the heat is likewise applied as necessary until the steviol glycoside is completely dissolved. Since no requirement regarding the scale of the mixture is presently required, a skilled practitioner would readily recognize that larger concentrations of steviol glycoside may require longer heating periods. As such, manipulation of the heating time as necessary to ensure complete dissolution of the steviol glycoside is considered to be well within the routine experimentation characteristic of the art. The claimed heating time of at least two hours is thus considered obvious to a skilled practitioner.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/031301 A1) in view of Lee (U.S. 2015/0223510 A1).
Regarding claim 11, Kim et al. discloses a beverage syrup that comprises at least about 10 wt% steviol glycoside (p. 6, ll. 15-17). Kim et al. also discloses that the syrup may be used as a beverage sweetener in soft drinks (i.e., carbonated drinks) (p. 4, ll. 17-19).
Kim et al. does not specifically disclose the claimed method of diluting the syrup.
However, Lee discloses that the traditional method of producing carbonated soft drinks involves diluting one part syrup with five parts water ([0006]).
It would have been obvious to one having ordinary skill in the art to dilute the composition of Kim et al. according to the process disclosed in Lee. Since Kim et al. discloses that the steviol glycoside syrup is useful as a sweetener for soft drinks (p. 4, ll. 17-19) but the reference does not specifically disclose a method for producing such beverages, a skilled practitioner would be motivated to consult Lee for more specific instruction regarding such use of a sweetener syrup. Since Lee discloses that such syrups are traditionally used to produce soft drinks via diluting one part syrup with five parts water ([0006]), the claimed method step of mixing the beverage syrup with diluting water in a ratio that is in the range of 1:3 to 1:8 would be obvious to a skilled practitioner.
As for claim 12, Lee discloses the beverage is a carbonated beverage and the diluting water may be carbonated water ([0006], [0035]-[0037]).
As for claim 13, Lee discloses the beverage may be a low-calorie beverage ([0008], [0012]).
As for claim 14, Lee discloses the beverage may be a soft drink ([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793